


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, made as of November 13, 2007 (this “Agreement”), by
and between Castle Brands Inc., a Delaware corporation (the “Company”), and
Alfred J. Small (the “Executive”), an individual residing at 12 Inwood Road,
Glen Cove, New York, 11542.

In consideration of the mutual covenants set forth in this Agreement, the
parties hereto agree as follows:

AGREEMENT:

1. Employment. Subject to the terms of this Agreement, the Company agrees to
employ Executive, and Executive agrees to accept such employment as Senior Vice
President - Chief Financial Officer and, if so requested by the Board of
Directors, Principal Financial Officer, of the Company. As such, Executive will
have responsibility for such job-related duties as will be assigned to Executive
from time to time by the Board of Directors or President of the Company or their
respective designees.

2. Performance of Services. Executive agrees that throughout the term of his
employment hereunder he will devote his full business time, attention, knowledge
and skills, faithfully, diligently and to the best of his ability, in
furtherance of the business of the Company and its direct or indirect
subsidiaries and will perform the duties assigned to him from time to time
pursuant to Section 1 hereof, subject, at all times, to the direction and
control of the Board of Directors or President of the Company or their
respective designees, and to the policies of the Company generally applicable to
its executives. During the term of his employment hereunder, Executive will not
accept other employment or permit his personal business interests to materially
interfere with his duties hereunder.

3. Term. Executive will be employed for a term commencing on November 13, 2007
(the “Effective Date”) and ending on March 19, 2010 (the “Term”), unless his
employment is terminated prior to the expiration of the Term pursuant to Section
6 hereof. At the end of the term, if the Company does not offer to renew
Executive’s employment hereunder for an additional three years, on substantially
the same terms, the Company shall continue to pay to Executive his Base Salary,
benefits for a period of six (6) months after expiration of the Term.

4. Compensation. During the Term of this Agreement the Company agrees to pay to
Executive:

(a) Salary. A salary (the “Base Salary”) at the rate of US$175,000 per year,
payable in accordance with the Company’s standard payroll practices for
executives as in effect from time to time; provided that such Base Salary shall
be increased to US$195,000 as of November 15, 2008. Such Base Salary may be
increased (but not decreased), in the sole discretion of the Compensation
Committee of the Board of Directors of the Company, on the basis of periodic
reviews, which shall occur no less frequently than on an annual basis.

(b) Stock Option Grants. Executive shall be entitled to options to purchase
Common Stock of the Company to the extent granted by the Compensation Committee
of the Board of Directors of the Company.

 

 

--------------------------------------------------------------------------------






(c) Incentive Bonus. In each fiscal year, the Executive shall be eligible to
receive an annual performance bonus equal to up to 60% of the Base Salary in
effect on March 31 of such fiscal year, subject to successful achievement of
goals and objectives to be agreed upon by the Executive and the Compensation
Committee of the Board of Directors of the Company, payable in accordance with
the Company’s standard practices for executives as in effect from time to time.

(d) Vacation. Executive shall be entitled to twenty (20) paid vacation days in
each calendar year, plus paid Company holidays.

(e) Other Benefits. Executive will be entitled to participate, to the extent he
is eligible under the terms and conditions thereof, in all profit-sharing,
hospitalization, insurance, medical, disability, or other fringe benefit or
executive perquisite plans generally available to other senior executives of the
Company.

5. Expenses. The Company will reimburse Executive for all expenses reasonably
incurred by him in connection with the performance of his duties hereunder and
the business of the Company (including, without limitation, reasonable AICPA
membership expenses and continuing professional education programs) upon the
submission to the Company of appropriate invoices therefor, all in accordance
with the Company’s policies and procedures as in effect from time to time for
senior executives of the Company.

6. Termination.

(a) Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder at any time without Cause (as hereinafter
defined). Notice of any such termination must be in writing and will be
effective upon receipt by Executive. In the event that the employment of
Executive is terminated pursuant to this Section 6(a) and if Executive fully
complies with Sections 7, 9, 10 and 22 of this Agreement, the Company will
continue to pay to Executive the Base Salary per annum as in effect on the date
of such termination, in accordance with the standard payroll practices of the
Company as in effect from time to time, for a term of twelve (12) months
immediately following the date of such termination. In addition, in the event
that the employment of Executive is terminated pursuant to this clause (a), the
annual incentive bonus described in Section 4(c) will be paid, if any, to
Executive with respect to the year in which termination occurs (pro rated for
the portion of the year in which Executive was so employed). If Executive fully
complies with Sections 7, 9, 10 and 22 of this Agreement, the Company shall
during the twelve (12) month period immediately following termination of
Executive pursuant to this clause (a), to the extent permissible under any
relevant benefit plans of the Company, continue to provide participation to
Executive in all other benefits provided for under Section 4(e) hereof, at the
Company’s expense. If Executive fully complies with Sections 7, 9, 10 and 22 of
this Agreement, on the date of termination pursuant to this Section 6(a), the
vesting of any options held by Executive shall accelerate with respect to the
number of shares of the Company’s common stock that equals (x) the number of
shares that would have vested during the 12 months following termination of
Executive pursuant to this Section 6(a) multiplied by (y) a fraction, the
numerator of which is the number of full calendar months that have elapsed since
the last vesting date or the original issue date (if a vesting date has not
occurred) and the denominator of which is the number of full calendar months
from the last vesting date or the original issue date (if a vesting date has not
occurred) to the vesting date occurring during the 12 months following
termination. Further, if Executive

 

 

-2-

 

--------------------------------------------------------------------------------






fully complies with Sections 7, 9, 10 and 22 of this Agreement, any stock option
held by Executive that is vested at the time of Executive’s termination pursuant
to this Section 6(a) (including any portion of such option for which vesting was
accelerated pursuant to the preceding sentence) will be exercisable until the
earlier to occur of (i) the expiration date of such option pursuant to its terms
and (ii) twelve (12) months following the date of termination pursuant to this
Section 6(a).

(b) Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as hereinafter defined). Executive
shall be entitled to thirty (30) days prior written notice of the Company’s
intent to terminate Executive hereunder and the right to address and/or cure
such Cause during such thirty (30) day notice period. Any notice of intent to
terminate for Cause must specify the particular grounds therefor in reasonable
detail. In the event that the employment of Executive is terminated pursuant to
this clause (b), the Company will pay to Executive the amount of all accrued but
unpaid Base Salary to the date of such termination, but no annual incentive
bonus will be paid with respect to (x) the year in which termination occurs, or
(y) the immediately prior year if Executive is terminated under this clause (b)
prior to payment of the bonus applicable to such prior year. As used herein,
“Cause” means Executive’s (i) personal dishonesty, (ii) willful misconduct,
(iii) breach of fiduciary duty, (iv) failure to substantially perform assigned
duties relating to Executive’s performance hereunder (other than any such
failure owing to Executive becoming Disabled (as hereinafter defined)) as
reasonably determined by a majority of the entire Compensation Committee of the
Board of Directors of the Company, after consultation with the Chief Executive
Officer of the Company, (v) conviction of, or the entry by the Executive of any
plea of guilty or nolo contendre to, any felony or other lesser crime that would
require removal from his position at the Company (e.g. any alcohol or drug
related misdemeanor) or (vi) material breach of any provision of this Agreement
as reasonably determined by the Compensation Committee of the Board of Directors
of the Company, after consultation with the Chief Executive Officer; provided,
however, that in any of the foregoing circumstances, Executive has failed to
cure such Cause within the fifteen (15) day period referenced in the second
sentence of this Section 6(b). In the event Executive is terminated for Cause
solely pursuant to (iv) or (vi) above, any stock option held by Executive that
is vested at the time of such termination may be exercised until the earlier to
occur of (i) the expiration date of such option pursuant to its terms and (ii)
one year after such termination. In the event Executive is terminated for Cause
other than solely pursuant to (iv) or (vi) above, any stock option held by
Executive shall immediately expire and no longer be exercisable upon such
termination.

(c) Termination by Executive. Executive may terminate his employment hereunder
(x) at any time without cause or (y) for Good Reason (as hereinafter defined).
Notice of any such termination must be in writing and will be effective sixty
(60) days after receipt by the Company or such earlier date as may be specified
by the Company after receipt of such notice. In the event that Executive
terminates employment pursuant to subclause (x) of this clause (c), the Company
will pay to Executive the amount of all accrued but unpaid Base Salary to the
date of such termination, but no annual incentive bonus will be paid with
respect to the year in which termination occurs. In the event that Executive
terminates employment hereunder pursuant to subclause (y) of this clause (c) and
Executive fully complies with Sections 7, 9, 10 and 22 of this Agreement,
Executive will be entitled to the same salary, benefits and bonus payments as
would be provided were he to be terminated by the Company without Cause pursuant
to Section 6(a) above. Further, in the event Executive terminates his

 

 

-3-

 

--------------------------------------------------------------------------------






employment hereunder for Good Reason or without cause and Executive fully
complies with Sections 7, 9, 10 and 22 of the Agreement, any stock option held
by Executive that is vested at the time of Executive’s termination will be
exercisable until the earlier to occur of (A) the expiration date of such option
pursuant to its terms and (B) one year following the termination of Executive’s
employment. As used herein, “Good Reason” means a termination by Executive of
Executive’s employment hereunder within thirty (30) days after (i) any material
diminution in the nature, title or status of Executive’s job responsibilities
from those in effect on the Effective Date or the most recent anniversary
thereof, (ii) dissolution or divestiture of all or a significant portion of the
Company or other material change in the Company, which in each case would
materially adversely diminish the nature, title or status of Executive’s job
responsibilities, (iii) relocation by the Company of the Executive’s office to
any location not within fifty (50) miles from Executive’s principal place of
employment as of the Effective Date or (iv) the Company’s material breach of any
provision of this Agreement which is not cured within fifteen (15) business days
after written notice thereof from Executive to the Company.

(d) Termination Upon Death. This Agreement will terminate automatically on the
death of Executive. In the event that the employment of Executive is terminated
pursuant to this clause (d), the Company will promptly pay to the representative
of Executive the amount of all accrued but unpaid Base Salary to the date of
such termination, the annual incentive bonus, if any, described in Section 4(c)
with respect to the year in which termination occurs (pro rated for the portion
of the year in which Executive was so employed), and an amount equal to six (6)
months Base Salary. Further, any stock option held by Executive that is vested
at the time of death will be exercisable by Executive’s personal representative
or estate for a period of two (2) years from date of death and all unvested
stock options held by Executive shall fully vest and be exercisable by
Executive’s personal representative or estate for a period of two years from
date of death.

(e) Termination by the Company by Reason of Disability. The Company may
terminate the employment of Executive hereunder after Executive becomes
Disabled. Notice of any such termination must be in writing and will be
effective thirty (30) days after receipt by Executive. In the event that the
employment of Executive is terminated pursuant to this clause (e), the Company
will pay to Executive or his representative the amount of all accrued but unpaid
Base Salary to the date of such termination less the amount, if any, received by
Executive from any disability insurance maintained by the Company, the annual
incentive bonus described in Section 4(c), if any, with respect to the year in
which termination occurs (pro rated for the portion of the year in which
Executive was so employed) and an amount equal to one year’s Base Salary to be
paid as a lump sum on termination. Further, any stock option held by Executive
that is vested at the time of termination for disability will be exercisable for
a period of two (2) years from date of such termination for disability and all
unvested stock options held by Executive shall fully vest and be exercisable for
a period of two (2) years from date of termination for disability. As used
herein, the term “Disabled” means Executive becoming physically or mentally
disabled or incapacitated to the extent that he has been or will be unable to
perform his duties hereunder on account of such disabilities or incapacitation
for a continuous period of six (6) months as determined by a qualified
independent physician or group of physicians selected by the Company and
approved by Executive or his representative, such approval not to be
unreasonably withheld.

 

 

-4-

 

--------------------------------------------------------------------------------






(f) Change of Control. A “Change of Control” shall have occurred if: (i) any
person (as such term is used in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing more than thirty-five percent (35%) of
the aggregate voting power of the Company’s then outstanding securities, other
than by acquisition directly from the Company; (ii) there has been a merger or
equivalent combination involving the Company after which forty-nine percent
(49%) or more of the voting stock of the surviving corporation is held by
persons other than former shareholders of the Company; (iii) during any period
of two consecutive years, individuals who at the beginning of such period were
members of the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof (unless the appointment, election, or the
nomination for election by the Company’s stockholders, of each director elected
during such consecutive two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period); or (iv) the Company sells or disposes of all or
substantially all of its assets. In the event that the employment of Executive
is terminated following or in connection with a Change in Control either by the
Executive for Good Reason or by the Company or its successor without Cause, the
Company or its successor, as applicable, will continue to pay to Executive the
Base Salary per annum as in effect on the date of such termination, in
accordance with the standard payroll practices of the Company as in effect from
time to time, for a term of twenty-four (24) months following the date of such
termination. During such twenty-four (24) month period, the Company shall
continue to provide participation to the Executive in all other benefits
provided for under Section 4(e) hereof. In addition, in the event that the
employment of Executive is terminated pursuant to this clause (f), the annual
incentive bonus described in Section 4(c) will be paid to Executive with respect
to the year in which termination occurs (pro rated for the portion of the year
in which Executive was so employed). Further, all unvested stock options will
vest without further action on the date of termination and all stock options
shall be exercisable during the remainder of their original terms.

(g) Release and No Further Obligations. As a condition to the payments and other
consideration provided to Executive under each clause of this Section 6, the
Executive shall have executed and delivered to the Company the form of general
release attached hereto as Exhibit A. Except as otherwise expressly provided in
this Agreement and that certain Stock Option Agreement, dated as of even date
hereof, by and between the Company and Executive, from and after the effective
date of any termination of Executive’s employment hereunder pursuant to this
Section 6, the Company will have no further obligations (for the payment of
money or otherwise) to Executive or his representative, as applicable.

7. Confidentiality.

(a) Executive will not, at any time following the Effective Date, regardless of
whether Executive continues to be employed by the Company and, if Executive’s
employment has been terminated, regardless of the manner, reason, time or cause
thereof, directly or indirectly reveal, report, publish, disclose, transfer or
furnish to any person not entitled to receive the same for the immediate benefit
of the Company any Proprietary Information (as hereinafter defined). The term
“Proprietary Information” means all information of any nature whatsoever, and in
any form, which at the time or times concerns or relates to any aspect of any
business that the Company, or its direct or indirect subsidiaries are involved
in or

 

 

-5-

 

--------------------------------------------------------------------------------






actively contemplating (the “Business”) and which is confidential or proprietary
to the Company. Proprietary Information includes, but is not limited to, items,
materials and information concerning the following: marketing plans or
strategies; budgets; designs; promotional strategies; client preferences and
policies; creative activities for clients; concepts; intellectual property and
trade secrets; product plans; financial information and all documentation,
reports and data (recorded in any form) relating to the foregoing.
Notwithstanding the foregoing, “Proprietary Information” does not include any
information to the extent it becomes publicly known through no fault of
Executive or any information which Executive is required to disclose as a result
of a subpoena or other legal process.

(b) Executive agrees that all memoranda, notes, records, papers or other
documents, computer disks, computer software programs and the like and all
copies thereof, relating to the Business (the “Business Records”) are and will
be the sole and exclusive property of the Company or its direct or indirect
subsidiaries, as the case may be. Except for use for the benefit of the Company
or its direct or indirect subsidiaries, as the case may be. Executive will not
copy or duplicate any of the Business Records, nor remove them from the
facilities of the Company or its direct or indirect subsidiaries, as the case
may be. Executive must comply with any and all procedures which the Company or
its direct or indirect subsidiaries may adopt from time to time to preserve the
confidentiality of Proprietary Information and the confidentiality of property
of the types described immediately above, whether or not such property contains
a legend indicating its confidential nature.

(c) Upon termination of Executive’s employment with the Company for any reason
whatsoever and at any other time upon the Company’s request, Executive (or his
personal representative) must deliver to the Company all property described in
this Section 7 which is in his possession or control.

8. Representation and Warranty. Executive represents and warrants to the Company
that he is not a party to any employment agreement or other agreement which
restricts, interferes with or impairs, or which might be claimed to restrict,
interfere with or impair, in any way, Executive’s use of any information or
Executive’s execution or performance of this Agreement.

9. Discoveries and Improvements. Executive acknowledges and agrees that all
inventions, discoveries, and improvements, whether patentable or unpatentable,
made, devised, or discovered by Executive, whether by himself, or jointly with
others, from the date hereof until the expiration of the Term hereof, reasonably
deemed to be directly related to or pertaining in any way to the Business, will
be promptly disclosed in writing to the Chief Executive Officer (or such other
officer as the Chief Executive Officer may designate) of the Company and will be
the sole and exclusive property of the Company. Executive agrees to execute any
assignments to the Company or its nominee of his entire right, title, and
interest in and to any such inventions, discoveries, and improvements and to
execute and deliver at the cost of the Company any other instruments and
documents that may be requested by the Company that are requisite or desirable
in applying for and obtaining patents, copyrights or trademarks, with respect
thereto in the United States and in all foreign countries. Executive further
agrees, whether or not in the employ of the Company, to cooperate, to the extent
and in the manner requested by the Company, in the prosecution or defense of any
patent, trademark or copyright claims or any litigation or other proceeding
involving any inventions, trade secrets, processes,

 

 

-6-

 

--------------------------------------------------------------------------------






discoveries, or improvements covered by this Agreement, provided that all
expenses thereof shall be paid by the Company.

10. Restrictive Covenants.

(a) Executive acknowledges and agrees that his position with the Company places
him in a position of confidence and trust with respect to Proprietary
Information. Executive consequently agrees that it is reasonable and necessary
for the protection of the goodwill of the Business that Executive make the
covenants contained herein. Accordingly, Executive agrees that, during the Term
of this Agreement and for a period of twelve (12) months after the date of
expiration or termination of Executive’s employment hereunder for any reason
whatsoever, Executive will not, without the prior written consent of the Company
and provided that the Company has not failed to make any payments to the
Executive when due in accordance with the provisions of Section 6 hereof and
otherwise comply with the terms and conditions of this Agreement, (i) employ,
solicit or encourage to leave the employ of the Company, or to become employed
by any person other than the Company, any employee of the Company, or any
individual who was an employee of the Company during the one year prior to the
termination or expiration of Executive’s employment, (ii) persuade or attempt to
persuade any customer of the Company as of the date of the termination or
expiration of Executive’s employment or during the one year prior to the
termination or expiration of Executive’s employment to cease doing business
with, or to reduce the amount of business it does with, the Company, or solicit
the business of any of the Company’s customers as of the date of the termination
or expiration during the one year prior to the termination or expiration of
Executive’s employment hereunder with respect to any product or service which
competes with the products and services of the Company as of the date of
termination of Executive’s employment or (iii)  compete with the Company as a
consultant to, employee of, or equity participant in, any venture which competes
with the Business within the United States of America. No provision of this
Section 10 shall prohibit Executive from merely owning (i.e., having no
participation or involvement in the management) no more than three percent (3%)
of the outstanding equity securities of any actively traded public entity.

(b) Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under Sections
10 and 11 of this Agreement and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to avoid competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are required to protect the legitimate interests of the Company and do
not confer a benefit upon the Company disproportionate to the benefit otherwise
afforded Executive by this Agreement.

11. Certain Remedies. The parties hereto acknowledge that in the event of a
breach or a threatened breach by Executive of any of his obligations under
Sections 7, 9 or 10 of this Agreement the Company will not have an adequate
remedy at law. Accordingly, in the event of any such breach or threatened breach
by Executive, the Company will be entitled to such equitable and injunctive
relief as may be available to restrain Executive and any business, firm,
partnership, individual, corporation or entity participating in such breach or
threatened breach from the violation of the provisions hereof, and nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for such breach or threatened breach,
including the recovery of damages.

 

 

-7-

 

--------------------------------------------------------------------------------






12. Notices. All notices hereunder must be in writing and addressed to the
Secretary of the Company at 570 Lexington Avenue, 29th Floor, New York, NY,
10022 and to Executive at the address listed above. Each such address for notice
may be changed by notice of such change given to the other party hereto. All
such notices will be effective upon receipt.

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements, whether written or oral, of the parties or
affiliates hereto relating to the subject matter hereof. No amendment, waiver or
modification hereof will be valid or binding unless made in writing and signed
by the parties hereto (in the case of an amendment or modification) or by the
party against whom enforcement is sought (in the case of a waiver).

14. Governing Law/Arbitration. This Agreement will be governed, interpreted and
construed according to the internal laws of the State of New York without regard
to conflict of laws principles. Any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, must be promptly settled by
arbitration by a panel of three (3) arbitrators in New York, New York, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. It is expressly understood that the arbitrators
will have the authority to grant legal and equitable relief, including both
temporary restraints and preliminary injunctive relief to the same extent as
could a court of competent jurisdiction, and that the arbitrators are empowered
to order either side to fully cooperate in promptly resolving any controversies
or claims under this Agreement. Notwithstanding the foregoing, in the event of a
breach or threatened breach by Executive of any provision of Section 7, 9 or 10
of this Agreement, the Company will be entitled to seek an injunction from any
court of competent jurisdiction in the State of New York and Executive hereby
submits to the personal jurisdiction of any such court.

15. Severability. Should any part of this Agreement be held or declared to be
void or illegal for any reason by an arbitrator or court of competent
jurisdiction, such provision will be ineffective, but all other parts of this
Agreement which can be effected without such illegal part will nevertheless
remain in full force and effect. In such a case, the parties shall, and the
court of competent jurisdiction may, replace the invalid provision with a
legally permissible arrangement, which comes nearest to the intended purpose of
the invalid provision.

16. Headings. The Section headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

17. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Executive will be subject to withholding
of such amounts relating to taxes (whether or not related to payments required
to be made by the Company hereunder) as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will
collectively constitute a single original.

19. No Reliance; Opportunity to Consult with Counsel. The parties hereto each
represent to the other that in executing this Agreement each does not rely upon,
and has not

 

 

-8-

 

--------------------------------------------------------------------------------






relied upon, any representation or statement not set forth herein with regard to
the subject matter, basis or effect of this Agreement or otherwise. Executive
acknowledges that he has had an opportunity to consult with an attorney of his
choice prior to executing this Agreement.

20. No Assignment. Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Executive except as provided for herein. This
Agreement will be binding upon Executive, his heirs, executors and
administrators and upon the Company, its successors and assigns.

21. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any damages that Executive may incur or other payments to be made to
Executive hereunder as a result of any termination or expiration of this
Agreement, nor shall any payments to Executive be reduced by any other payments
Executive may receive.

22. Non-Disparagement. Executive agrees not to publicly criticize, denigrate or
disparage the Company, its past and present direct and indirect subsidiaries,
affiliates, successors, assigns and all of their past and present employees,
officers and directors. The Company agrees not to, and to use commercially
reasonable efforts to cause its past and present direct and indirect
subsidiaries, affiliates, successors, assigns and all of their past and present
employees, officers and directors not to, publicly criticize, denigrate or
disparage Executive.

23. Entire Agreement. This Agreement, together with any agreements executed by
the Company and Executive in respect of awards under any equity, benefit or
welfare plan, constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement, including, without limitation, that certain Employment Agreement,
dated as of March 20, 2007, by and between the Company and Executive.

24. Survival. The provisions of Sections 6, 7, 9, 10, 11, 14, 15, 17, 20, 21,
22, 23 and this Section 24 will survive the termination or expiration of this
Agreement.

25. Failure to Utilize. The Company will have no obligation to use Executive’s
services or the rights granted hereunder in connection therewith or otherwise,
and the Company will be deemed to have fully satisfied its obligations hereunder
by paying to Executive the compensation due Executive in accordance with the
terms of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

-9-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

Castle Brands Inc.

 

Executive

By: 


/s/ Seth Weinberg

 

By: 


/s/ Alfred J. Small

 

Name: 

Seth Weinberg

 

 

Name: Alfred J. Small

 

Title: 

Senior Vice President, General
Counsel & Secretary

 

 

 

 

 

-10-

 

--------------------------------------------------------------------------------






EXHIBIT A

Form of General Release

GENERAL RELEASE

1. (a) As a condition to and in consideration of the payments and benefits
described in Section 6 of the Employment Agreement, dated as of November 13,
2007, between Castle Brands Inc. and me relating to my employment with Castle
Brands Inc., and for other good and valuable consideration, I, with the
intention of binding myself and my heirs, beneficiaries, trustees,
administrators, executives, assigns and legal representatives (collectively, the
“Releasors”), hereby irrevocably and unconditionally release, remise, and
forever discharge Castle Brands Inc. and its subsidiaries and affiliates, and
the Releasees (as hereinafter defined) with respect to any and all agreements,
promises, rights, liabilities, claims, and demands of any kind whatsoever (upon
any legal or equitable theory, whether contractual, common law, or statutory,
under federal, state or local law or otherwise), whether known or unknown,
asserted or unasserted, fixed or contingent, apparent or concealed, that the
Releasors ever had, now have or hereafter can, shall or may have for, upon, or
by reason of any matter, cause or thing whatsoever existing, accruing, arising
or occurring at any time on or prior to the date I execute this General Release,
including, without limitation, (i) any and all rights and claims arising out of
or in connection with my employment by Castle Brands Inc., the terms and
conditions of such employment, or the termination of my employment; (ii) any and
all contract claims, claims for bonuses, claims for severance allowances or
entitlements; (iii) fraud claims, defamation, disparagement and other personal
injury and tort claims; and (iv) claims under any federal, state, or municipal
employee benefit, wage payment, discrimination, or fair employment practices law
(e.g., on the basis of sex, religion, age, race, or disability), statute, or
regulation, and claims for costs and expenses (including but not limited to
experts’ fees and attorneys’ fees) with respect thereto. This General Release
includes, without limitation, any and all rights and claims under the Title VII
of the Civil Rights Act of 1964, as amended, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act of 1990, the U.S.
Pregnancy Discrimination Act, the U.S. Family and Medical Leave Act, the U.S.
Fair Labor Standards Act, the U.S. Equal Pay Act, The Workers Adjustment and
Notification Act, the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Civil Rights Act of 1866, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1991, the New York Conscientious Employee Protection Act, the New
York Equal Pay Act, the New York Smokers’ Rights Law, the New York Family Leave
Act, the New York Genetic Privacy Act, and the New York Constitution, in each
case as such laws have been or may be amended. Nothing in this General Release
shall deprive me of any compensation that was earned but not paid prior to my
termination; accrued benefits to which I have acquired a vested right under any
employee benefit plan or policy, stock plan or deferred compensation
arrangement; any other benefits or any health care continuation coverage to the
extent required by applicable law; or any right that I may have under the
Employment Agreement dated November 13, 2007.

(b) For purposes of this General Release, the term “Castle Brands Inc. and the
Releasees” includes Castle Brands Inc., its past and present direct and indirect
subsidiaries, affiliates, successors, assigns, and all of its and their past,
preset, and future employees, officers,

 

 

--------------------------------------------------------------------------------






directors, attorneys, agents, and legal representatives, whether acting as
agents or in individual capacities, and this General Release shall inure to the
benefit of and shall be binding and enforceable by all such entities and
individuals.

2. Notwithstanding anything to the contrary in this General Release, in the
event that any of the parties released under this General Release initiates a
lawsuit or other claim (each, an “Original Lawsuit or Claim”) against any of the
Releasors, the Releasors may counterclaim or bring any lawsuit or other claim
against such released party and/or Castle Brands Inc. and/or its subsidiaries so
long as such counterclaim, lawsuit or other claim is related to the Original
Lawsuit or Claim. Except as specifically stated in this Section 2, this Section
2 shall not effect the other provisions of this General Release

3. (a) Opportunity to Review. I acknowledge that before signing this General
Release, I was given a period of at least twenty-one (21) days in which to
review and consider it. I acknowledge that I was encouraged by Castle Brands
Inc. to review this General Release, and that to the extent I wish to do so I
have done so. I further acknowledge that I have read this General Release in its
entirety, and that I fully understand the terms and legal effect of this General
Release. I am entering into this General Release voluntarily and of my own free
will. If I executed this General Release before the end of the twenty-one (21)
day period, such early execution was completely voluntary, and I had reasonable
and ample time in which to review this General Release.

(b) Revocability. I agree that, for a period of seven days after I sign this
General Release (the “Revocation Period”), I have the right to revoke it by
providing notice, in writing (delivered by hand or by overnight mail), to Castle
Brands Inc., Attention: Chief Executive Officer. Notwithstanding anything
contained herein to the contrary, this General Release will not become effective
and enforceable until after the expiration of the Revocation Period.

 

Date signed:

 

 

 

       



 

 



Name:

 

 

 

 

 

2

 

--------------------------------------------------------------------------------